Name: 2008/220/EC: Commission Decision of 12 March 2008 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of the LÃ ¤nder of Rhineland-Palatinate and North Rhine-Westphalia (Germany) (notified under document number C(2008) 887)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  agricultural activity;  agricultural policy;  means of agricultural production;  health
 Date Published: 2008-03-14

 14.3.2008 EN Official Journal of the European Union L 70/9 COMMISSION DECISION of 12 March 2008 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of the LÃ ¤nder of Rhineland-Palatinate and North Rhine-Westphalia (Germany) (notified under document number C(2008) 887) (Only the German and French texts are authentic) (2008/220/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Article 16(1) and 20(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the LÃ ¤nder of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2) was adopted as one of a number of measures to combat classical swine fever. (2) Germany has informed the Commission about the recent evolution of that disease in feral pigs in certain areas of the LÃ ¤nder of Rhineland-Palatinate and North Rhine-Westphalia. (3) That information indicates that classical swine fever in feral pigs has been eradicated in certain areas of those LÃ ¤nder. Accordingly, the eradication and emergency vaccination plans for classical swine fever in feral pigs no longer need to be applied in those areas. (4) Decision 2003/135/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 12 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. Directive as last amended by Commission Decision 2007/729/EC (OJ L 294, 13.11.2007, p. 26). (2) OJ L 53, 28.2.2003, p. 47. Decision as last amended by Decision 2007/135/EC (OJ L 57, 24.2.2007, p. 20). ANNEX ANNEX 1. AREAS WHERE ERADICATION PLANS ARE IN PLACE A. In the Land of Rhineland-Palatinate: (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Landkreis Vulkaneifel: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Eifelkreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. (d) in the Landkreis SÃ ¼dwestpfalz: the municipality KrÃ ¶ppen south-east of the L 483, the municipality Vinningen south-east of the L 478 and L 484, the municipalities Schweix, Hilst, Trulben, Eppenbrunn, Ludwigswinkel, Fischbach bei Dahn, SchÃ ¶nau (Pfalz), Hirschthal, Rumbach, Bruchweiler-BÃ ¤renbach, Bundenthal, Niederschlettenbach, Nothweiler, Bobenthal, Erlenbach bei Dahn. B. In the Land of North Rhine-Westphalia: (a) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden, in the city of Euskirchen the localities Billig, Euenheim, Euskirchen (centre), Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen, the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Rhein-Sieg-Kreis: in the city of Meckenheim the localities Ersdorf and Altendorf, in the city of Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf; 2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED A. In the Land of Rhineland-Palatinate: (a) in the Kreis Ahrweiler: the municipalities Adenau and Altenahr; (b) in the Landkreis Vulkaneifel: the municipalities Obere Kyll and Hillesheim, in the municipality Daun the localities Betteldorf, Dockweiler, Dreis-BrÃ ¼ck, Hinterweiler and Kirchweiler, in the municipality Kelberg the localities Beinhausen, Bereborn, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Mannebach, Neichen, Nitz, Reimerath and Welcherath, in the municipality Gerolstein the localities Berlingen, Duppach, Hohenfels-Essingen, Kalenborn-Scheuern, Neroth, Pelm and Rockeskyll and the City of Gerolstein; (c) in the Eifelkreis Bitburg-PrÃ ¼m: in the municipality PrÃ ¼m the localities BÃ ¼desheim, Kleinlangenfeld, Neuendorf, Olzheim, Roth bei PrÃ ¼m, Schwirzheim and Weinsheim. (d) in the Landkreis SÃ ¼dwestpfalz: the municipality KrÃ ¶ppen south-east of the L 483, the municipality Vinningen south-east of the L 478 and L 484, the municipalities Schweix, Hilst, Trulben, Eppenbrunn, Ludwigswinkel, Fischbach bei Dahn, SchÃ ¶nau (Pfalz), Hirschthal, Rumbach, Bruchweiler-BÃ ¤renbach, Bundenthal, Neiderschlettenbach, Nothweiler, Bobenthal, Erlenbach bei Dahn. B. In the Land of North Rhine-Westphalia: (a) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden, in the city of Euskirchen the localities Billig, Euenheim, Euskirchen (centre), Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen, the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (b) in the Rhein-Sieg-Kreis: in the city of Meckenheim the localities Ersdorf and Altendorf, in the city of Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf.